01

02

03

04

05                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
06                                     AT SEATTLE

07 UNITED STATES OF AMERICA,              )           CASE NO. MJ 20-052
                                          )
08         Plaintiff,                     )           D. Alaska
                                          )           No. 1:19-CR-0008-001-TMB-MMS
09         v.                             )
                                          )           ORDER DETAINING DEFENDANT
10   LINDSEY ROSE BROWN,                  )           PENDING TRANSFER TO ALASKA
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13          Defendant is awaiting trial on a drug offense in the District of Alaska. Pending trial,

14 that court released her on bond, and transferred pretrial supervision to the Western District of

15 Washington.

16          That court has now alleged that defendant committed various violations of her bond

17 conditions, and issued a warrant for her arrest. She was arrested in this district, and appeared

18 on February 6, 2020.

19          The warrant was produced in this court, and defendant admitted that she was the

20 person charged in that case and that warrant. The materials submitted by the U.S. Probation

21 Office established probable cause to believe that she violated her bond conditions in the

22 respects alleged. These included repeated use of controlled substances, and lying to the



     DETENTION ORDER
     PAGE -1
01 Probation Officer about her use of drugs. It therefore appears that defendant would not

02 comply with any condition of release.

03 It is therefore ORDERED:

04     1.   The U.S. Marshal is directed to transport defendant as promptly as possible to the

05          District of Alaska for further proceedings.

06     2. Defendant shall be detained pending trial and committed to the custody of the

07          Attorney General for confinement in a correction facility separate, to the extent

08          practicable, from persons awaiting or serving sentences or being held in custody

09          pending appeal;

10     3. Defendant shall be afforded reasonable opportunity for private consultation with

11          counsel;

12     4. On order of the United States or on request of an attorney for the Government, the

13          person in charge of the corrections facility in which defendant is confined shall deliver

14          the defendant to a United States Marshal for the purpose of an appearance in

15          connection with a court proceeding;

16     5. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

17          for the defendant, to the United States Marshal, and to the United States Pretrial

18          Services Officer.

19          DATED this 6th day of February, 2020.

20                                                s/ John L. Weinberg
                                                  United States Magistrate Judge
21

22



     DETENTION ORDER
     PAGE -2
